


EXHIBIT 10.1




Cyto Wave Technologies Inc.

201 Spear Street, Suite 1100

San Francisco, CA 94105
















August 21, 2013




TO:

University of Arkansas for Medical Sciences

Office of Research and Sponsored Programs  4301 West Markham, #718-3

Little Rock, AR 72205 USA Attn: Sr. Contracts Attorney







RE:  Termination of Second Performance Period from September 1, 2013 through
March 31, 2014




CC:  James Suen, Vladimir Zharov










Dear Ms. Alstadt,




Per the Investigator Initiated Study Agreement (the “Agreement”) that was signed
on April 18, 2013 between Cyto Wave Technologies, Inc., (“CytoWave”) and The
Board of Trustees of the University of Arkansas acting for and on behalf of the
University of Arkansas for Medical Sciences (“Sponsor-Institute”), we are hereby
terminating the second performance period from September 1, 2013 through March
31, 2014 which has a budget of Four Hundred Thirty Six Thousand Four Hundred and
Eighty Five US Dollar ($436,485.00) per Exhibit C of the Agreement.




Payment for the second performance period is contingent on CytoWave’s prior
approval.  We do not approve the budget and thereby the second performance
period.










Best regards,










/s/ George Yu

 

George Yu

President & CEO

Cyto Wave Technologies Inc.









